 

ADDENDUM

 

This is an Addendum to the Convertible Note date July 14, 2014 issued by maker
OICCO Acquisition IV INC., now known as VAPARIA CORPORATION, to payee ARTEMISA
HOLDINGS INC., in the principal amount of US $40,000 and at the annual interest
rate of 10% payable on September 1, 2014 (the “Note”).

 

On September 1,2014 the parties agreed to extend the maturity date of the note
from September 1,2014 to December 1, 2014, upon the same terms and conditions
set forth in the Note.

 

Then on December 1, 2014 the parties hereby agree to extend the maturity date on
the Note to December 31, 2015 with the original principal amount of US $40,000,
with all other terms and conditions of the Note remaining in full force and
effect.

 

Then, as of the date below, the parties have agreed to extend the maturity date
on the Note to July 31, 2016 with the original principal amount of US $40,000,
with all other terms and conditions of the Note remaining in full force and
effect.

 

Then, as of the date below, the parties have agreed to extend the maturity date
on the Note to December 31, 2016 with the original amount of US $40,000, with
all other terms and conditions of the Note remaining in full force and effect.

 

Dated: July 31, 2016

 

MAKER:     VAPARIA CORPORATION         By: /s/ William P Bartkowski   Name:
William P. Bartkowski   Title: President and COO         PAYEE:          
ARTEMISA HOLDINGS, Inc.       By: /s/ Gary Spaniak   Name: Gary Spaniak  

 



   

 

 

